In a proceeding under CPLR article 78 permanently to enjoin the respondent Village of Port Chester and certain of its officials from engaging in open-air burning of refuse at the Fox Island Dump, in which a judgment was entered October 27, 1965, granting such injunction, petitioner appeals from an order of the Supreme Court, Westchester County, entered April 21, 1966, which, on motion of the village to modify said judgment, temporarily suspended the provisions of the permanent injunction for a period of 20 days upon certain conditions. This court stayed the order pending determination of the appeal. Order modified, on the law and the facts, by reducing the period of suspension of the permanent injunction to five days. As so modified, order affirmed, without costs. The five-day period shall commence May 31,1966. Stay vacated. In our opinion, 20 days is too long a period of time in which to subject the adjoining property owners to the unpleasant consequences of open-air burning. We are satisfied, however, that a dangerous situation exists as the result of the Spring clean-up and that such situation requires a temporary suspension of the permanent injunction heretofore granted.
Beldoek, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.